Citation Nr: 1132579	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-28 593	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1946 to April 1949.  The Veteran died in July 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Manila RO.  This case was previously before the Board in June 2008 when the Board reopened the claim and remanded it for additional development and to satisfy notice requirements.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159 (2010).

The appellant seeks service connection for the cause of the Veteran's death.  In connection with this claim, she argues that her deceased spouse had qualifying service from July 1941 to February 1946, and was a prisoner of war from May to September 1942, and thus she is entitled to death benefits based on this earlier period of service.  However, as was explained in the Board's June 2008 remand, the matter of whether the Veteran had prior recognized active service from July 1941 to February 1946 was previously denied by a September 2000 Board decision, and is final.  38 U.S.C.A. § 7104.  Accordingly, the Board instructed the RO to clarify with the appellant as to whether she wanted to reopen a claim to establish that the Veteran had a prior recognized period of active service.

Statements from the appellant clearly show that she continues to believe the Veteran had an earlier qualifying period of service, and that she is entitled to benefits based upon this earlier period of service; therefore, it may be reasonably inferred from the record that she seeks to reopen her claim to establish that her spouse had qualifying service from July 1941 to February 1946 (for the purposes of establishing entitlement to VA death benefits based upon this earlier period of service).  In November 2009, she was provided a VCAA notice letter that complied with the notice required in claims to reopen under Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, after she responded and additional development was completed, her claim to reopen was informally adjudicated in a June 2011 supplemental statement of the case (SSOC), rather than formally adjudicated.  Under 38 U.S.C.A. § 7105, appellate review of any matter must be initiated by the filing of a notice of disagreement (NOD), which must be filed within one year from the date of mailing of notice of the result of an initial review or determination.  Id. (emphasis added).  Because the appellant's claim to establish that the Veteran had an earlier period of qualifying service has not been formally adjudicated, she has not been able to initiate a request for appellate review, and thus this matter is not before the Board.  See 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202.  

The Board notes additionally that because the outcome of the adjudication of a claim to establish that the Veteran had a prior recognized period of service could potentially impact on the appellant's claim of service connection for the cause of the Veteran's death, consideration of the service connection claim must be deferred until the matter of whether the Veteran had qualifying service from July 1941 to February 1946 is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Board nonetheless notes that the appellant has also argued that the Veteran died of heart disease (a myocardial infarction) and that he was treated for such during his qualifying/recognized period of service (from August 1946 to April 1949).  To support this contention, she submitted an October 2004 medical certification from Dr. R.F.S., who stated that from 1947 to 1948 the Veteran was treated by Dr. R.J.S. for neurocirculatory asthenia, symptoms of which included cold, excessive perspiration, cardiac palpitations, and being easily fatigued after physical activities.  In June 2008, the Board explained that although this medical certification discussed possibly pertinent symptoms during the Veteran's period of recognized active service, the probative value of such a statement was unclear given the lack of accompanying treatment records.  In particular, from Dr. R.F.S.'s statement, it is unclear whether it is based on a review of the Veteran's medical records, third person accounts, or his own memory.  Therefore, the Board instructed VA to obtain all records of the "alleged treatment the veteran received from Dr. R.J.S. in 1947/1948, and any treatment he received from Dr. R.F.S."  The Board further instructed, "If records of the 1947/1948 treatment reported by Dr. R.F.S. in [his October 2004 statement] are unavailable, that physician [i.e., Dr. R.F.S.] should be asked to identify the source of the information he provides (and if he indicates that it is clinical records or official documents, copies of such should be secured)."

VCAA notice letters addressed to the appellant in October 2008 and in August 2010 requested that she provide treatment records from Dr. R.F.S. and Dr. R.J.S. (or a release for such information).  She did not respond.  Ordinarily, the appellant's failure to furnish the requested evidence/information within the time provided by law would mandate a dismissal of her appeal under 38 C.F.R. § 3.158(a).  However, a review of the October 2008 and August 2010 letters does not show that she was advised of the consequences of her failure to respond.  Since her claim is being remanded anyway, she should have another opportunity to provide the requested information/evidence.  She should be advised that under 38 C.F.R. § 3.159(c)(1), VA will make reasonable (emphasis added) efforts to obtain relevant records not in the custody of a Federal department or agency, but that ultimately it is her responsibility to ensure that the records are received if the RO is unable to obtain them.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).  She is further advised that governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim will (emphases added) be considered abandoned (and that the appeal in the matter would be dismissed).  See 38 C.F.R. § 3.158(a).  [The Board notes that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. 	The RO should ask the appellant to identify the provider(s) of all treatment or evaluation the Veteran received for cardiovascular disability during service and thereafter, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment from the sources identified by the appellant.  This should specifically include the alleged treatment the Veteran received from Dr. R.J.S. in 1947/ 1948, and any treatment he received from Dr. R.F.S.  If records of the 1947/1948 treatment reported by Dr. R.F.S. in the statement received in November 2004 are unavailable, that physician should be asked to identify the source of the information he provides (and if he indicates that it is clinical records or official documents, copies of such should be secured).  

The appellant should be reminded of the provisions of 38 C.F.R. § 3.158(a), and that ultimately it is her responsibility to ensure that private treatment records are received if the RO is unable to obtain them.

2. 	The RO should also undertake any other development suggested by the development requested above, to include a VA medical advisory opinion to determine whether the cause of the Veteran's death was related to disability shown by documentation to have been treated while he was in service, if indicated.

3. 	The RO should then formally adjudicate the appellant's claim to reopen the matter of whether her spouse had qualifying service from July 1941 to February 1946, for the purposes of establishing entitlement to VA death benefits.  She should be notified of the determination.  If it is not favorable, and if she timely files a NOD, the RO should issue an appropriate statement of the case in the matter and afford her the opportunity to respond.  If this occurs, the case should be forwarded to the Board, if in order, for appellate review.

4. 	The RO should also re-adjudicate the matter of service connection for the cause of the Veteran's death.  (If the appellant does not respond within one year (and she must be afforded the full one year period to respond, any resulting delay being due to her own inactivity) of the RO's request for identification of, and releases for, the treatment records/information sought above, or responds with only non-pertinent information and does not provide the information sought, the RO must apply 38 C.F.R. § 3.158(a).  If the claim remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

